Title: To George Washington from Johann Daniel Gros, 27 November 1783
From: Gros, Johann Daniel
To: Washington, George


                  
                     Sir
                     New york Novr 27th 1783.
                  
                  We, the Minister, Elders, Deacons and Members of the reformed German Congregation of the City of New york beg leave heartily to well come, and most cordially to congratulate Your Excellency on your triumphant Entry into the City of New york.
                  Ever Since your Excellency hath been called to the Chief Command of the Armies of the united States of America, we had instances and motives innumerable, to bless the Lord of hosts, who in great mercy to a Suffering Country, hath directed that happy Choice.
                  He it is, that hath endowed your Excellencys mind with those great abilities and Excellent virtues which, when called forth in a Cause So glorious, and at the Same time So arduous as to rescue millions from the iron hand of oppression and from the Shame of Servitude could not fail, under the divine influence to ensure Success and Victory to your Command, and to procure at last a peace, fully answering the Expectation of the Country, you Served.  On this happy aera, when your great and distinguished Services, which have So justly entitled you to the praise, the love and the thanks of your Country, and which heaven only can reward, have been crowned with the full attainment of the ultimate Wishes of your heart, the Freedom of your injured Country when the Sovereignty and independency of the thirteen United States Stand firmly established on the Basis of a general peace; a peace So glorious and honorable to your Excellency, to the army and to our Country; when fleets and armies, here to fore hostile and oppressive, must finally leave our Shores and land, making Way for the universal introduction of a free and equitable Government throughout every part of this extensive empire; may we be permitted in this public manner, to declare to the world, and to posterity, that next to God the adorable disposer of all events, with inexpressible feelings of esteem love and gratitude, we do look up to your Excellency, as the Saviour of our Country.
                  May allmighty God be pleased most graciously to preserve your Excellency’s health and most precious Life, grant you an happy, a long, an uninterrupted enjoyment of that peace, for which you have Sacrificed every thing dear in life, may all manner of domestic Bliss attend your Days, and a Crown of Glory be your Reward in heaven.
                  
                     by order of the Consistory
                     Johann Daniel Gros V.D. Minister
                  
               